PER CURIAM.
Appellant seeks review of an order of the trial court which summarily denied his petition for writ of habeas corpus. The petitioner argued that his right to procedural due process had been violated when he was reclassified from general prison population to close management status. After the initial brief was served, the appellees filed a motion for remand. Appellees concede that appellant has a protected liberty interest in remaining in the general prison population of Florida State Prison, Sheley v. Dugger, 833 F.2d 1420 (11th Cir.1987), and that an independent assessment of an informant’s reliability must be made prior to imposing discipline for serious misconduct, Kyle v. Hanberry, 677 F.2d 1386, 1390 (11th Cir.1982). Appellees agree that the petition should not have been summarily denied and that the trial court should have issued an order to show cause. We agree and accordingly reverse and remand the order on appeal for the issuance of a show cause order and further proceedings as appropriate.
REVERSED.
SHIVERS, C.J., and WENTWORTH and ZEHMER, JJ., concur.